LOUIS GUNSBERG, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Gunsberg v. CommissionerDocket No. 10431.United States Board of Tax Appeals14 B.T.A. 769; 1928 BTA LEXIS 2921; December 17, 1928, Promulgated 1928 BTA LEXIS 2921">*2921 Frank A. Allshouse, C.P.A., for the petitioner.  J. L. Backstrom, Esq., for the respondent.  SIEFKIN14 B.T.A. 769">*769  OPINION.  SIEFKIN: This is a proceeding for the redetermination of deficiencies in income taxes for 1922 and 1923 in the respective amounts of $59.24 and $123.75.  The deficiencies result from the disallowance of deductions for alleged bad debts.  The petitioner is a resident of Detroit, Mich.He testified in support of his claim that certain bad debt deductions were proper for 1922 and 1923, but his testimony and all the record are so ambiguous and unsatisfactory that the amounts claimed were either worthless or charged off during the years in which the deductions were claimed that we can make no findings of fact with reference to them.  Judgment will be entered for the respondent.